Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-2, 4-12 and 14-20 are currently pending in the application.
Claims 3 and 13 have been cancelled.

Response to Amendment
The applicant amended independent claims 1 and 11 incorporating allowable subject matters of cancelled claims 3 and 13 respectively.  Objections to claims 3 and 13 have been withdrawn.
The applicant amended claim 17 to depend from claim 16 and the rejection of claim 17 under 35 USC 112(b) has been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-2, 4-12 and 14-20.

Independent Claims 1 and 11 have been amended to incorporate indicated allowable subject matters of the cancelled claims 3 and 13 respectively and the amended claims 1 and 11 are allowed.

Claims 2 and 4-10 are directly or indirectly dependent from claim 1 and they are allowed.

Claims 12 and 14-20 are directly or indirectly dependent from claim 11 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611